Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 1 of 6 PageID #: 3742

   Corder v. Antero
                                                                    EXHIBIT 6




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 2 of 6 PageID #: 3743

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 3 of 6 PageID #: 3744

   Corder v. Antero




                Antero
Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 4 of 6 PageID #: 3745

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 5 of 6 PageID #: 3746

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-6 Filed 05/06/21 Page 6 of 6 PageID #: 3747

   Corder v. Antero




   Corder v. Antero
